UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4288


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

WHITNEY REANNE KENT,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:14-cr-00088-1)


Argued:   March 24, 2016                  Decided:   June 14, 2016


Before DIAZ and HARRIS, Circuit Judges, and John A. GIBNEY, Jr.,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished opinion.        Judge Harris    wrote   the
opinion, in which Judge Diaz and Judge Gibney joined.


ARGUED: Lex A. Coleman, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, West Virginia, for Appellant.   Joshua Clarke Hanks,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.   ON BRIEF:   Christian M. Capece, Federal Public
Defender, Jonathan D. Byrne, Research & Writing Specialist,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PAMELA HARRIS, Circuit Judge:

     This case began when United States Postal Inspector Joshua

Mehall briefly detained a package addressed to appellant Whitney

Kent.     That detention was based on characteristics that Mehall

deemed    suspicious,         as   well    as       a     tip    from     Detective     Justin

Hackney,    a   canine     handler        for       the    Charleston,        West    Virginia

Police Department.          After Hackney’s dog alerted to the package,

Mehall    obtained     a      search      warrant,         opened       the   package,      and

discovered illicit oxycodone pills.

        After she was indicted, Kent moved to suppress the evidence

uncovered by Mehall, challenging both the initial detention of

the package and the warrant authorizing its search.                                  Kent also

sought     to   cross-examine          Hackney,           whom      the    government       had

declined to call as a witness.                  The district court denied Kent’s

suppression motions and did not require Hackney to testify.                                  We

find no error in those rulings and affirm.



                                            I.

                                            A.

     On    December      5,    2012,      Inspector             Mehall,    working     at   the

Charleston,     West       Virginia       post          office,     detained     a     package

addressed to Whitney Kent.                Mehall detained Kent’s package for

the following reasons: (1) it was an Express Mail envelope with

a handwritten label sent person-to-person, which Mehall found to

                                                3
be unusual; (2) the package was not “perfectly flat,” J.A. 221,

suggesting that it might contain something other than paper;

(3) the package was sent from New Jersey, which, according to

Mehall, was a “source state[]” for drugs in West Virginia, J.A.

199; and (4) the name of the return addressee was not associated

with the return address in Accurint, a database drawing from

publicly available records.                   In addition, Detective Hackney, a

Charleston Police Department canine handler who was assisting

Mehall,    informed          Mehall    that     he    recognized       Kent’s    name      from

other drug-related investigations.

        Outside    of        Hackney’s       presence,     Mehall      created      a    lineup

consisting        of    Kent’s        parcel        and   several      pre-made         “blank”

packages.     Hackney then ran his dog, Peanut, through the lineup.

Mehall observed Peanut sit in front of the package addressed to

Kent and refuse to move until Hackney rewarded her.                                     Hackney

informed Mehall that Peanut had alerted to Kent’s package.

     Mehall       applied        for     a    warrant     to    open    and     search      the

package.          In     the      affidavit          in   support      of     the       warrant

application, Mehall cited Peanut’s alert, the characteristics of

the package, and Hackney’s statement about recognizing Kent’s

name.     He also described Peanut as “a trained narcotic detection

dog.”      J.A.        66.      Mehall       received     the    warrant,       opened      the

package, and discovered illicit oxycodone pills.



                                                4
       Mehall arranged a controlled delivery to Kent, and Kent

came   to     the   Charleston          post   office     to    retrieve      the    package.

After Kent signed for the package, Mehall and Hackney approached

her and identified themselves.                      Kent admitted that the package

contained oxycodone pills and stated that they were intended for

her boyfriend.       At that point, Hackney arrested Kent.

       It is uncontested that about a month after Kent’s arrest,

Hackney fabricated a dog-sniff report in a separate case.                                   The

falsity of that report was discovered more than a year later, in

connection with the prosecution to which it was related.

                                               B.

       Kent was indicted in the Southern District of West Virginia

for    knowingly      and        intentionally        possessing           with    intent    to

distribute      oxycodone,         in    violation       of    21   U.S.C.        § 841(a)(1).

She filed two motions to suppress the parcel and its contents.

In one, she challenged the initial detention of the package,

arguing that it violated the Fourth Amendment because it was not

supported by the requisite reasonable suspicion.                             In the other,

she    challenged      the        search       warrant    itself,          questioning      the

veracity of the affidavit Mehall submitted in support of his

warrant application.

       With    respect      to    Mehall’s       affidavit,         Kent    argued,    first,

that the assertion that Peanut was “a trained narcotic detection

dog” was made with “reckless disregard for the truth.”                                J.A. 36

                                                5
(emphasis omitted); see Franks v. Delaware, 438 U.S. 154, 156,

171 (1978) (defendant challenging warrant affidavit must show

that it contains a “deliberate falsehood” or a statement made

with “reckless disregard for the truth” that is “necessary to

the   finding    of     probable      cause”).         According       to      Kent,    though

Peanut was trained and certified for narcotics detection, she

had not been trained to alert to oxycodone pills specifically,

and   Hackney    knew     that     when     the    search       warrant     was      obtained.

Second,     Kent       argued      that       Hackney’s         lack     of     credibility

undermined      the     reliability           of     his    statements          to     Mehall,

including his report — transmitted by Mehall in his affidavit —

that Peanut had alerted to the package.

      The district court held a hearing on Kent’s suppression

motions on January 6, 2015.                   The government called Mehall, but

not   Hackney,     as    a   witness.          Kent    called     numerous        witnesses,

including    the       president      and      the     records      custodian          of   the

organization that certified Hackney to handle Peanut, an expert

in canine training and supervision, a pharmacology expert, and

the   original     owner        and   trainer         of   Peanut.            Through       this

testimony,      Kent    attempted        to    cast    doubt      on     the    quality      of

Peanut’s    training         and   the    integrity        of    the     package       lineup,

ostensibly to show that a false statement had been included in

the   warrant    affidavit.           She     also    argued      that    she     should      be



                                               6
permitted      to     question     Hackney,          because    his    credibility      was

central to her case.

     The district court acknowledged that Hackney’s credibility

might     be   questionable,           but     it    expressed      doubt    that     those

credibility          issues — discovered             only   after      the    events        in

question — were relevant to this case.                         The court took Kent’s

request to question Hackney, the Franks issue, and the other

matters addressed in the hearing under advisement.

     On    January        30,   2015,        the    district     court    denied     Kent’s

motions to suppress.            The court found that Mehall had reasonable

suspicion to detain the package and conduct the dog sniff based

on his observations about the physical characteristics of the

package    and      the   return   address          mismatch.       The   court     further

noted   that     Hackney’s       statement          about   recognizing      Kent’s    name

lent support to Mehall’s decision, but it found that Mehall had

reasonable       suspicion        to     detain       the      package     even     without

Hackney’s comment.

     The court also concluded that Kent had not made the showing

that, under Franks, would entitle her to an evidentiary hearing

on the veracity of Mehall’s affidavit.                          See 438 U.S. at 156.

With respect         to   the   affidavit’s          assertion    that     Peanut     was    a

“trained narcotic detection dog,” the court found no material

falsity,       and     rejected        Kent’s       argument      as     suffering     from

“hindsight bias,” J.A. 523:                  Mehall and Hackney sought a warrant

                                               7
for    contraband         in     general,      not    for     oxycodone     pills     in

particular, so whether Peanut was trained to detect oxycodone

was not relevant to the probable cause determination.                              As to

Hackney’s credibility regarding Peanut’s alert, the court held

that Mehall “could have been neither deliberate nor reckless” in

relaying    Hackney’s          report   of    an   alert,   given    that   Hackney’s

false dog-sniff report was not uncovered until after the events

in question.         J.A. 524.          The court never required Hackney to

testify, although it did not separately deny Kent’s request nor

address a supplemental memorandum Kent had filed on the matter.

       A few days after the district court denied her motions,

Kent pleaded guilty to the indictment.                      She was sentenced to

five years of probation, with the first six months to be served

on home confinement.             Kent’s plea was conditional, however, and

she reserved the right to appeal the order denying her motions

to suppress.        This timely appeal followed.



                                             II.

       We review the district court’s findings of fact on a motion

to suppress for clear error and its legal conclusions de novo.

United States v. Lewis, 606 F.3d 193, 197 (4th Cir. 2010).                           “In

so    doing,   we    must      construe      the   evidence    in    the   light    most

favorable      to   the     prevailing       party,   and     give   due    weight    to

inferences drawn from those facts by resident judges and law

                                              8
enforcement officers.”               Id. (citations and internal quotation

marks omitted).          We review the district court’s conclusions as

to the relevance of evidence for an abuse of discretion.                      United

States v. Parker, 262 F.3d 415, 420 (4th Cir. 2001).

                                          A.

     The        Fourth   Amendment’s      protection       against   unreasonable

searches and seizures extends to letters and sealed packages,

which are part of “the general class of effects in which the

public     at    large    has    a    legitimate   expectation       of    privacy.”

United States v. Jacobsen, 466 U.S. 109, 114 (1984).                       A package

may be detained briefly for investigative purposes, but only if

there is reasonable suspicion that it contains contraband.                        See

United States v. Van Leeuwen, 397 U.S. 249, 252–53 (1970); cf.

United States v. Place, 462 U.S. 696, 706 (1983) (detention of

luggage).        As with the detention of an individual, reasonable

suspicion        in   this     context    requires     a   “particularized        and

objective       basis    for    suspecting     legal   wrongdoing”        under   “the

totality of the circumstances.”                See United States v. Arvizu,

534 U.S. 266, 273 (2002) (citation and internal quotation marks

omitted) (detention of “persons or vehicles”); see also United

States v. Gomez, 312 F.3d 920, 924 (8th Cir. 2002) (detention of

mail); United States v. Gill, 280 F.3d 923, 928 (9th Cir. 2002)

(same).



                                           9
       Here, Mehall’s first-hand observations, in conjunction with

Hackney’s statement that he recognized Kent’s name from other

drug-related investigations, supplied the reasonable suspicion

necessary         to     detain       the     package.         As        the    district     court

explained, by virtue of his training and experience, Mehall was

able   to    “flag”           certain    characteristics            of    Kent’s      package   as

unusual or otherwise consistent with the presence of drugs: the

package      was        sent     by     Express       Mail     individual-to-individual,

rather than business-to-business, as is more often the case; it

had    a    handwritten          label,      rather     than    the       more    common     typed

label; the name of the return addressee was not associated with

the return address in the Accurint database; it originated from

New Jersey, one of “six to eight known source states for drugs

arriving         in     West     Virginia”;       and    the        package’s         size   would

accommodate “more than just paper.”                          J.A. 515.            And while it

surely      is        true,     as    Kent     contends,       that       none     of    that   is

inconsistent with innocent activity, it also is true that even

innocent      factors,          taken       together,    may     add       up    to     reasonable

suspicion.            See United States v. Digiovanni, 650 F.3d 498, 511

(4th Cir. 2011) (citing United States v. Sokolow, 490 U.S. 1, 9

(1989)).

       We    need       not     decide       whether    Mehall’s          observations       alone

would give rise to reasonable suspicion, as the district court

concluded, because here we also have another factor:                                    Hackney’s

                                                 10
statement to Mehall that he recognized Kent’s name from prior

drug-related        investigations.           While     this   statement    alone   may

have       been    insufficient       to    furnish     reasonable    suspicion,    it

provided an additional and particularized detail about Kent’s

package that, under the totality of the circumstances, justified

Mehall’s          decision     to     detain      the    package      for    a   brief

investigation.          Cf. United States v. Lakoskey, 462 F.3d 965,

969–70, 976 (8th Cir. 2006) (finding reasonable suspicion to

detain Express Mail package with handwritten label sent from

drug source state where return addressee’s name was fictitious

and the inspector had received a tip to watch for drug shipments

to defendant). 1           Accordingly, we affirm the district court’s

denial      of    Kent’s     motion    to   suppress     for   lack   of    reasonable

suspicion.

                                             B.

       Kent’s second claim is that the warrant for the ultimate

search of her package was issued without the requisite probable


       1
       In determining whether reasonable suspicion existed, we
consider the “facts within [Mehall’s] knowledge” when the
package was detained.    See United States v. Powell, 666 F.3d
180, 186 (4th Cir. 2011) (“The reasonable suspicion standard is
an objective one, so we examine the facts within the knowledge
of [the officer] to determine the presence or nonexistence of
reasonable suspicion.” (citation and internal quotation marks
omitted)).    At that time, Mehall had no reason to doubt
Hackney’s   credibility,   and  Hackney’s   statement therefore
supported Mehall’s objectively reasonable suspicion.



                                             11
cause.      Kent does not contest that on its face, the affidavit

submitted       with      the    warrant     application — relying           on    Peanut’s

alert to the package, as well as Mehall’s observations of the

package and Hackney’s recognition of Kent’s name — supported a

probable cause finding.                 Instead, Kent challenges the veracity

of Mehall’s affidavit, claiming that it includes deliberately or

recklessly falsified information material to the probable cause

determination.

      In    Franks        v.    Delaware,      the    Supreme       Court   set    out     the

limited circumstances under which a defendant may contest the

presumptive validity of a search-warrant affidavit. 438 U.S. at

155–56.     Under Franks, a defendant is entitled to a hearing into

the     truth    of       a     warrant      affidavit       only    if     she    makes     a

“substantial         preliminary        showing,”      id.    at    155,    that   “(1) the

warrant affidavit contained a deliberate falsehood or statement

made with reckless disregard for the truth and (2) without the

allegedly       false          statement,     the     warrant       affidavit      is      not

sufficient      to     support      a   finding      of   probable     cause.”       United

States v. Fisher, 711 F.3d 460, 468 (4th Cir. 2013) (citation

and     internal       quotation          marks      omitted).       That    “substantial

preliminary showing” is to be made by way of “[a]ffidavits or

sworn      or   otherwise         reliable        statements”        submitted     by      the

defendant       as   an       “offer    of   proof”;      conclusory       allegations      of

falsity or the “mere desire to cross-examine” a police officer

                                               12
are   not    enough.           Franks, 438 U.S.     at     171.        And     unless        a

defendant first meets her burden under both the falsity and the

materiality       prongs       of     Franks,       she     is     not       entitled        to     an

evidentiary       hearing       at    which       to   explore         the    veracity        of     a

warrant affidavit.              Id. at 171–72; see also United States v.

Tate, 524 F.3d 449, 454 (4th Cir. 2008) (describing defendant’s

burden as a “heavy one to bear”).

      We agree with the district court that Kent did not make the

threshold showing that would entitle her to a Franks hearing.

First, the evidence of Peanut’s training and certification to

detect      marijuana,          cocaine,          heroin,        and      methamphetamine —

evidence     that       Kent     herself      introduced           before       the     district

court — is enough to show that the affidavit’s description of

Peanut      as    a     “trained         narcotic         detection           dog”     was         not

deliberately       or    recklessly          false.          And       even     if,     as        Kent

contends, Peanut was not trained to detect oxycodone pills in

particular, omission of that information was not material to the

magistrate’s      probable          cause    determination,            as     required        under

Franks.      As the district court explained, Mehall’s affidavit

asserted     probable      cause       to    search       for    controlled           substances

generally, not oxycodone specifically, and Peanut’s alert to the

package     was     enough       to    establish          probable        cause       that        some

controlled substance was inside.                    See United States v. Robinson,

707 F.2d 811, 815 (4th Cir. 1983) (alert by dog trained to

                                              13
detect marijuana, cocaine, and heroin establishes probable cause

and “the fact that a different controlled substance was actually

discovered     does   not     vitiate       the     legality        of    the    search”).

Whatever the perspective from hindsight, at the time the warrant

issued, a clarification that Peanut’s training did not include

oxycodone     would    have       been     immaterial         to    the    magistrate’s

probable cause determination.

      As to the second challenged assertion in the affidavit —

that Peanut alerted to Kent’s package — Kent cannot make the

requisite     “substantial        preliminary       showing”        of   falsity.         See

Franks, 438 U.S. at 155.            For the falsity of Mehall’s account of

an   alert,    Kent    relies       exclusively         on    questions         about    the

credibility of Hackney, who made the official determination that

Peanut had alerted and transmitted that determination to Mehall

for use in the affidavit.            But although Mehall acknowledged that

only Hackney was qualified to pronounce a dog alert, he also

testified     that    he    was     familiar       with      Peanut’s      behavior       in

lineups,    having    “seen       Peanut    run     a     parcel     line-up      numerous

times,” and that on this particular occasion, the dog “stopped

at   the   subject    package      and     would    not      move   off    of    it     until

[Hackney]     rewarded     her.”         J.A.      202.       Mehall’s      independent

observations thus corroborated Hackney’s report, and Kent has




                                           14
done       nothing    to   put   at    issue    the     credibility     of    Mehall,    as

opposed to Hackney. 2

       On appeal, rather than contesting these points directly,

Kent       argues     primarily       that   the      district       court   abused     its

discretion by not requiring Hackney to testify before denying

her a Franks hearing.             Only by calling Hackney as a witness and

impeaching his credibility, Kent contends, could she effectively

challenge the veracity of Mehall’s affidavit.                        But this puts the

cart       before    the   horse:       Only        after   making    the    “substantial

preliminary          showing”    of    falsity       and    materiality      outlined    by

       2
       The government argues, and the district court appeared to
agree, that Kent would not be entitled to a Franks hearing even
if she could make a substantial preliminary showing that Hackney
intentionally fabricated Peanut’s alert, so long as Mehall, the
affiant, did not know or have reason to know that he was
transmitting false information to the magistrate.     We do not
endorse that position.    The Supreme Court in Franks described
itself as having adopted the “premise that police could not
insulate   one  officer’s   deliberate  misstatement  merely  by
relaying it through an officer-affiant personally ignorant of
its falsity.” See 438 U.S. at 163 n.6 (discussing Rugendorf v.
United States, 376 U.S. 528 (1964)). And courts have relied on
that premise to hold that a defendant may be entitled to relief
under Franks if an officer deliberately or recklessly causes a
falsehood to appear in an affidavit, even if the affiant him or
herself is not at fault.     E.g., United States v. Shields, 458
F.3d 269, 276 (3rd Cir. 2006) (“[I]t is beyond question that the
police cannot insulate a deliberate falsehood from a Franks
inquiry simply by laundering the falsehood through an unwitting
affiant who is ignorant of the falsehood.”); United States v.
Brown, 298 F.3d 392, 408 (5th Cir. 2002) (“[A] defendant is
entitled to a Franks hearing upon making a substantial
preliminary showing that a government official deliberately or
recklessly caused facts that preclude a finding of probable
cause to be omitted from a warrant affidavit, even if the
governmental official at fault is not the affiant.”).


                                               15
Franks would Kent have been entitled to an evidentiary hearing

at    which   she       could   call   and     cross-examine           Hackney     about   his

veracity.           See     Franks, 438 U.S.       at   158–60        (discussing

defendant’s         request     to     call     police         officer    as     witness    to

challenge veracity); id. at 171–72 (preliminary Franks showing

must be made before defendant is entitled to a hearing).                              In any

event, whether or not Hackney’s statements could be trusted,

there was sufficient independent evidence to corroborate both

the nature of Peanut’s training and the existence of an alert to

Kent’s package.            To the extent that Kent’s request to compel

Hackney’s testimony may be understood as something separate and

apart      from    her    underlying     request         for    a   Franks     hearing,    the

district court did not abuse its discretion in denying it. 3



                                              III.

       Like       the    district      court,       we     recognize      that     Kent    has

identified a serious concern about Hackney’s credibility, which

may    have   significant        ramifications           in    other     cases.      But   the

district court did not err in holding that in this case, Kent

could not make a substantial showing that Mehall’s affidavit

       3The government contends that Kent is barred from a
separate challenge to the denial of her request for Hackney’s
testimony because her plea agreement preserved only her right to
appeal the denial of her motions to suppress.    For purposes of
this appeal, we assume without deciding that Kent’s conditional
plea did not foreclose her claim regarding Hackney’s testimony.


                                               16
included knowingly or recklessly false information material to

the probable cause determination.      Nor did the court err in

concluding that Mehall possessed reasonable suspicion to detain

Kent’s package in the first place.     Accordingly, we affirm the

judgment of the district court.

                                                         AFFIRMED




                                  17